Buchanan, J.
Defendant relies upon the Article 2497 C. C.
“ Apparent defects, that is to say, such as the buyer might have discovered by simple inspection, are not among the number of redhibitory vices.”
But the disease of which the slave Lewis is proved to have died (chronic diarrhoea), does not come within the definition of apparent defects contained in this Article. The boy was apparently ill at the time of the sale; but no declaration is proved to have been made by defendant to plaintiff in relation to the nature of the slave’s illness which might have exonerated the defendant from liability to restore the price, under Article 2498.
Judgment affirmed, with costs.